FILED
MEMORANDUM DECISION                                         Jun 30 2016, 7:26 am

                                                                 CLERK
Pursuant to Ind. Appellate Rule 65(D),                       Indiana Supreme Court
                                                                Court of Appeals
this Memorandum Decision shall not be                             and Tax Court

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Gregory F. Zoeller
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         Karl Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher J. Moberg,                                   June 30, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A05-1510-CR-1716
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D02-1507-F5-37



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1716 | June 30, 2016   Page 1 of 5
                                          Case Summary
[1]   Christopher J. Moberg (“Moberg”) pled guilty to one count of Operating a

      Motor Vehicle after Forfeiture of License for Life, a Level 5 Felony.1 The court

      imposed a sentence of three years to be served with the Department of

      Correction (“DOC”). Moberg takes exception to his placement within the

      DOC. Finding his placement not inappropriate, we affirm.



                                Facts and Procedural History
[2]   On July 2, 2015, Moberg was pulled over by law enforcement for driving a

      motorcycle with an expired license plate. (Tr. at 17) During the course of that

      investigation, the law enforcement officer discovered that Moberg’s driver’s

      license had been suspended for life. (Tr. at 17) Accordingly, Moberg was

      arrested and later charged with Operating a Motor Vehicle after Forfeiture of

      License for Life.


[3]   On September 3, 2015, Moberg entered a guilty plea without the benefit of a

      plea agreement. On September 25, 2015, the trial court held a sentencing

      hearing on this matter. Moberg requested a four-year sentence, two years with

      community corrections, and two years suspended. (Tr. at 33) The State

      requested a sentence of three years executed at the DOC. (Tr. at 37) The trial

      court found as aggravating factors Moberg’s extensive criminal history,




      1
          Ind. Code § 9-30-10-17(a).


      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1716 | June 30, 2016   Page 2 of 5
      particularly his offenses outside the realm of traffic violations; his history of

      failing to comply with probation, parole, and community corrections; his recent

      failure to report to community corrections; and the fact that the current offense

      was committed while Moberg was on probation for another offense. (Tr. at 38-

      43) As mitigating factors, the trial court noted Moberg’s status as a trustee at

      the Tippecanoe County Jail; his participation in various programs at the jail,

      particularly those aimed at assisting those suffering from substance abuse; his

      good work history; his guilty plea in the absence of a plea agreement; and his

      statement of remorse during sentencing proceedings. (Tr. at 43-45) Finding the

      aggravating and mitigating factors in balance, the trial court sentenced Moberg

      to three years to be served with the DOC. (Tr. at 45-46) Moberg now

      challenges his placement within the DOC.



                                 Discussion and Decision
[4]   Moberg asserts on appeal that his sentence to the DOC was inappropriate under

      Indiana Appellate Rule 7(B), and thereby requests that we revise his three-year

      sentence to be served in community corrections. According to Appellate Rule

      7(B), we may revise a sentence “if, after due consideration of the trial court’s

      decision,” we find the sentence “inappropriate in light of the nature of the

      offense and the character of the offender.” Review of the location where a

      sentence is to be served is an appropriate application of our authority under

      Appellate Rule 7(B). Biddinger v. State, 868 N.E.2d 407, 414 (Ind. 2007); King v.

      State, 894 N.E. 2d 265, 267 (Ind. Ct. App. 2008). However, such review is very


      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1716 | June 30, 2016   Page 3 of 5
      deferential to the trial court. Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012),

      reh’g denied. A defendant challenging the placement of a sentence must

      convince us that the placement is itself inappropriate, not whether another

      placement is more appropriate. Fonner v. State, 876 N.E.2d 340, 344 (Ind. Ct.

      App. 2007).


[5]   Moberg asserts on appeal that his placement in the DOC is inappropriate in

      light of the nature of his offense and his good character, and he relies on the

      following factors in support. Moberg was initially pulled over for driving with

      an expired license plate, not because of erratic or dangerous driving behavior.

      He caused no harm to any people or property, nor did he intend to do so.

      Furthermore, in spite of his extensive criminal history, Moberg asserts he has

      demonstrated good character in his employment, during his recent

      incarceration, and by virtue of pleading guilty without the benefit of a plea

      agreement. Because of these mitigating factors, Moberg claims placement in

      community corrections is more appropriate; however, as we have stated, such a

      showing is not what is required.


[6]   Although these factors have significance, they do not demonstrate why

      Moberg’s placement in the DOC is inappropriate. The only argument

      advanced by Moberg on the inappropriateness of the location of the sentence is

      his commitment to paying support for his daughters. However, a review of the

      record shows that Moberg has no current legal obligation to pay child support.

      The mother of his daughters agreed to abate child support, and Moberg owes



      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1716 | June 30, 2016   Page 4 of 5
      no support arrearage. Thus, the trial court’s order does not prevent Moberg

      from fulfilling a legal duty to pay child support.


[7]   Additionally, Moberg’s juvenile and adult criminal history is extensive, and it is

      not limited to traffic-related offenses. Moberg’s criminal history includes

      convictions for drug-related offenses, resisting law enforcement, and theft,

      among others. He has been sentenced previously to alternative placements

      without success. Moberg has had his probation revoked three times throughout

      his life. Furthermore, he was on probation at the time of this offense. The

      State has subsequently filed a petition to revoke his probation in that matter.

      Also, on May 14, 2015, less than two full months before the current offense, he

      was sentenced to three years to be served under community corrections and

      failed to report. In light of this history of offenses and unsuccessful alternative

      placements, the trial court’s order that Moberg serve his sentence in the DOC is

      not inappropriate.


[8]   Affirmed.


      Bradford, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1716 | June 30, 2016   Page 5 of 5